ERDF, ESF and Cohesion Fund: provisions relating to financial management - New types of costs eligible for a contribution from the ESF - Investments in energy efficiency and renewable energy for housing (amendment of Regulation (EC) No 1080/2006 on ERDF) (debate)
The next item is the joint debate on:
the recommendation, by Mrs García Pérez, on behalf of the Committee on Regional Development, on the proposal for a Council regulation amending Regulation (EC) No 1083/2006 on the European Regional Development Fund, the European Social Fund and the Cohesion Fund concerning certain provisions relating to financial management (17575/2008 - C6-0027/2009 - 2008/0233 (AVC))
the report by Mrs Jöns, on behalf of the Committee on Employment and Social Affairs, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1081/2006 on the European Social Fund to extend the types of costs eligible for a contribution from the ESF - C6-0454/2008 - 2008/0232 (COD)), and
the report by Mr Angelakas, on behalf of the Committee on Regional Development, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1080/2006 on the European Regional Development Fund as regards the eligibility of energy efficiency and renewable energy investments in housing - C6-0473/2008 - 2008/0245 (COD)).
rapporteur. - Mr President, firstly I should like to thank all of my fellow Members in the Committee on Regional Development, who have worked hard towards bringing this important agreement to the table today. This agreement concerns the modification of certain rules, in order to allow a series of changes to be immediately implemented.
The European Union is being confronted with an unprecedented economic crisis, which has led to a recession in most of the Member States. Within the framework of the European Economic Recovery Plan, the European Commission has adopted a series of measures to introduce changes in the Structural and Cohesion Fund rules, in order to stimulate investment. These changes contain two clear priorities: an increase in expenditure, to improve liquidity, and the simplification of the rules to allow projects to be approved more quickly.
This package of modifications has been conceived as a temporary response to a critical situation, although in fact it does also answer the European Parliament's call for greater simplicity and flexibility, reiterated on many different occasions.
I should like to make a brief statement concerning the proposed modifications, so that we all understand their importance with regard to achieving the objectives we have set out:
an increase in aid from the European Investment Bank, and the European Investment Fund, as well as greater financial support for technical activities related to project development and implementation;
simplification of the eligibility of expenditure;
an increase in pre-financing for the European Regional Development Fund (ERDF) and the European Social Fund (ESF); the total amount of additional advances through this measure will be EUR 6.25 billion;
an acceleration in expenditure on major projects by amending the present maximum rate of 35% on advance payments, allowing advance payments of up to 100% for State aid beneficiaries of public benefits.
We in Parliament are aware that these measures must be passed as quickly as possible in order to meet the immediate need for liquidity in the Member States, and we know that these measures will definitely also have positive repercussions throughout all of the regions and municipalities of Europe.
Last week we were debating the future of the Cohesion Policy, and unanimously agreed that it has brought about huge advances in economic and social development in many of our regions.
At this moment of great uncertainty, it is more important than ever to defend these principles of solidarity and cooperation between territories, as the people need to see that we in Europe are capable of helping to find a way out of this crisis which is placing millions of people in situations of real difficulty. Today more than ever, we need strong tools with which to solve these problems.
By putting these modifications in place, we will be facilitating the acceleration of, and investment in projects that will also be important in creating jobs.
Moreover, thanks to the European Social Fund, we can develop training and retraining initiatives in order to bring the most vulnerable sectors of society, and those experiencing the greatest difficulties, into the labour market. This can be the case for women, disabled people, or the long-term unemployed. We must not forget that these sectors are the most vulnerable in times of crisis.
I also want to reiterate here, as we stated in the report's explanatory statement, that despite being aware of the need for urgency that was necessary in tackling this issue, Parliament would like to have had more involvement in developing these proposals, in terms of the quality and quantity of dialogue.
Therefore, being mindful of the problems in Europe at this time, we fully support this proposal for measures to modify the Structural Funds, in order to move forward towards a solution to the present situation.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, this is a rare event - so much so, in fact, that it highlights the importance of the discussions, the current revisions and the urgent need for action - as this is the very first time that we will have adopted a proposal for a regulation from the European Commission on the structural funds for which there are almost no amendments.
I am relieved to find that we are so unanimous in our discussion of this proposal for a regulation from the Commission regarding the European Social Fund, and I would like to thank you all for following my recommendation not to table any amendments in respect of the European Social Fund. It is very clear that the financial and economic crisis demands that we all take responsibility, once again, for the optimum and, above all, rapid qualification of our workers, especially now. More and more people are suffering from the effects that this international financial crisis is having on the labour market. They expect answers from us, they expect protection and, above all, they need answers now and not in a few months' time.
The revision of the European Social Fund Regulation that we will adopt tomorrow will therefore enter into force immediately. This will make a significant contribution to reducing the bureaucracy associated with the European Social Fund. The allocation of funds has been made simpler and this will also speed up the disbursement of funds. Application procedures that drag on for months and complicated methods of calculation, which until now were required to prove scheme participants' eligibility for individual bus and tram tickets, will be a thing of the past.
However, sometimes I ask myself why it has taken such a dramatic crisis for us to take this step. Of course, it is never too late and with this revision we are at least ensuring that the funds can be used to the full and hopefully will also very quickly reach those who are most affected in the best possible way. We must enable these people to be reintegrated into the labour market as quickly as possible. They must absolutely not be allowed to slip into a longer period of unemployment, because at the present time it is easy to fall from there into a precarious situation or into poverty.
What has changed? Or should I say what will change when we adopt this tomorrow? In future, project applicants will be able to use flat rates in their calculations and also be able to apply for lump sums up to EUR 50 000 for each measure. As for all of you sceptics, I would like to reiterate that checks on the correct allocation of funds will remain in place, as, firstly, both flat rates and lump sums will be determined by the Member States themselves and, secondly, the Commission will examine in advance whether these - and I quote - are fair, equitable and verifiable. The procedure does actually appear to be in order, as, surprisingly enough, our budget controllers had no objections to this regulation.
Thus, we are simplifying the procedure. However, we are not changing the main priorities of the European Social Fund. There is no reason at the moment for us to do this, as the project applicants are given sufficient scope to be able to react appropriately themselves to the specific needs of the labour market.
Finally, I would like to say that we are also making available to the Member States an increase in advance funds for this year of a further EUR 1.8 billion for training and further training measures and I think that this is a clear signal from this House that we are acting quickly in this crisis and are showing solidarity here.
I would like to apologise for the fact that I am unable to stay with this debate to its conclusion, as I now have to attend the Conciliation Committee for the Working Time Directive.
Mr President, Commissioner, I too want to take my turn in thanking my fellow Members in the Committee on Regional Development for the spirit of cooperation in which we worked.
Following the credit crunch which hit us several months ago, we all know that the Commission issued a communication on 26 November 2008 on a European Economic Recovery Plan for the Member States and their regions, based on strengthening the European economy and reinforcing the core values of the Lisbon Strategy for Growth and Jobs.
Among other things, this programme urges the Member States to re-programme their operational programmes for their structural funds and the energy sector, paying particular attention to improving the energy efficiency of buildings, given that the construction sector is one of the industrial sectors which creates large numbers of jobs.
As such, it has become necessary to recast the general Regulation (EC) No 1083/2006 on the Structural Funds. Within these frameworks, and more specifically as regards the energy efficiency of buildings, I undertook to recast the regulation in question as the rapporteur for the European Parliament.
As rapporteur, therefore, I should like to point out the following. To date the European Regional Development Fund (ERDF) has only considered expenditure incurred by Member States which joined the European Union after May 2004 as eligible expenditure for housing, especially for energy efficiency and renewable energy in housing.
Firstly, I considered it useful in my report to focus the framework of the review of the regulation on facilitating energy efficiency and renewable sources of energy in the housing sector on all 27 Member States. I believe that this proposal is of major importance, given that it is based on the economic situation of a state or region rather than on the accession date. I should like here to point out that there are major problems in accessing housing in numerous towns and regions in Europe, which are not necessarily on the territory of a new Member State.
I then considered it useful to support a spending limit for the investments in question of 4% of the total ERDF budget and to delete the reference relating to low-income households, a recommendation that was included in the Commission's initial proposal, leaving it to the discretion of the Member States to determine the categories of households that will be eligible. On this basis, I considered it to be of decisive importance to leave the category of eligible households in the hands of the Member States, with the facility for the Member States to lay down specific criteria of interest, such as the financial standing of owners and the geographical areas (island, mountainous, non-mountainous and so on). Finally, the increase in the lump sums to EUR 50 000 is important, because it mirrors current costs.
I wanted in this report to express the European Parliament's positions on this issue, thereby also representing the compromise achieved with the Council within the framework of the codecision procedure on the changes which we made to the initial proposal.
The review of the regulation in question does not affect eligible expenditure in housing and strengthens the activity of important sectors of the economy such as the construction industry and the sectors which build energy systems and renewable energy systems.
On a more general note, it is in keeping with the principle of subsidiarity, in that it provides support to the Member States; it is in keeping with the principle of proportionality, because it applies to all the Member States; it promotes the objectives of cohesion policy, as set out in Article 158 of the EC Treaty, and it does not increase the Community budget for the period 2007-2013, but does speed up payments of advances and interim payments.
I should like here to clarify how important it is that we have added three additional forms of eligible costs: indirect costs, flat-rate costs and lump sums.
To close, I should like to say that Commissioner Barrot is here with us today, representing the Commissioner for Regional Policy, Mrs Hübner, and, as agreed, will make a binding statement by the Commission on the evaluation of the new measures for 2010 in connection with all three regulations.
Mr President, I should like to thank Mrs García Pérez, Mrs Jöns and Mr Angelakas. You have prepared three high-quality reports on the proposals for revision of the Structural Funds and Cohesion Fund regulations, submitted by the Commission to the Council and to the European Parliament within the context of the European Economic Recovery Plan adopted in November.
These three reports - relating to the general regulation, the regulation on the European Social Fund and the regulation on the European Regional Development Fund - testify to Parliament's concern to see the European Union provide itself with resources that will enable it swiftly and effectively to combat the effects of the crisis in terms of growth and employment.
Cohesion policy is a powerful lever for stimulating the real economy. EUR 347 billion in appropriations for 2007-2013: that is how to create a solid foundation for budget stability and public investment in the Member States and the regions of the European Union.
It is for this very reason that cohesion policy plays such a large part in the EERP. Indeed, in this recovery plan, the Commission has recommended actions falling under the four priority areas of the Lisbon Strategy: individuals, businesses, infrastructure and energy, and research and innovation.
The Commission has also suggested that a judicious combination, linking strategy and human resources, may act as a catalyst for key investments, which will enable the European Union to restore lasting prosperity. As regards cohesion policy, the major objective of this strategy is to speed up both the implementation of the programmes and investment in projects benefiting EU citizens and economic activity.
The rapporteurs have just gone over the details of the regulatory amendments submitted to you. I shall focus on one or two of them.
Firstly, to improve the management of the funds, facilities are being offered to the Member States, not least additional advances of 2% or 2.5%, amounting to a total of EUR 6.25 billion in 2009. It is vital that this money is channelled quickly to beneficiaries, so that more finance is available for priority projects.
In terms of energy efficiency and renewable energies, the amendment made to the ERDF regulation will mean that up to 4% of the total amount of the ERDF contribution can be invested in housing. This equates to a total available envelope of EUR 8 billion for all the Member States. This will increase the contribution made by cohesion policy to combating climate change.
With regard to major projects, the amendment tabled in the general regulation is aimed at relaxing the financial management rules, allowing the management authority to include in expenditure declarations to the Commission expenditure linked to major projects that have not yet been the subject of a Commission decision.
The financial and economic crisis also has a particular impact on small and medium-sized enterprises (SMEs). It was therefore crucial, within the context of the recovery plan, to facilitate their use of financial engineering instruments so that they can carry out their projects, in particular thanks to JEREMIE (Joint European Resources for Micro to Medium Enterprises). The other proposals for revision of the general regulation are also along these lines: direct contracts with the European Investment Bank, greater recourse to technical assistance for major projects, and eligibility of in-kind contributions in the case of financial engineering.
In its proposals the Commission has also sought to simplify the criteria for allocating aid from the ERDF and the European Social Fund. Thanks to the convergent amendments tabled by Parliament and the Council, the regulations specific to the ERDF and the ESF will be changed in an identical fashion, so that new types of eligible costs, calculated on the basis of flat rates, will be added to Community cofinancing.
These changes will simplify the expenditure justification procedure. They will reduce the workload and the number of supporting documents to be provided, without distorting the principles of sound financial management. Such rationalisation will facilitate absorption of ERDF and ESF appropriations without undermining the principles of these two funds, which remain relevant in these times of crisis. This is therefore more than just a timely response to the crisis; this is a response to the repeated calls for simplification of the Structural Funds made by the European Parliament and the Court of Auditors.
Mr President, I am grateful to the three rapporteurs for their support for these series of measures, which are going to enable us to speed up the implementation of the projects on the ground. These legislative measures are going to be accompanied by recommendations to the Member States. These recommendations were the subject of a Commission communication adopted on 16 December. The Commission has emphasised that the operational programmes may be reoriented so as to focus support on priorities resulting from the crisis.
The European Parliament has also expressed its concern to respond to the urgency of the situation by ensuring that these three regulations are adopted as quickly as possible and that the measures are applied promptly in the Member States. I am grateful to Parliament for sharing this ambition, as it will mean, in particular, that advances are paid to the Member States for May.
The Commission has taken account of Parliament's call. It has made sure that the measures adopted under the recovery plan will be rigorously monitored and that a report on the implementation of the measures and their actual results will be presented to the European Parliament.
Thus, during the second half of 2010, the Commission will draft a report on the implementation of the measures adopted within the framework of the recovery plan in the area of cohesion policy within the Union. This report, which will be drafted - I repeat - during the second half of 2010, will be based on the annual implementation reports drafted by the Member States in June 2010. The latter will then be invited to present in these reports a review of the implementation of the measures adopted under the recovery plan, showing the results obtained in the context of cohesion policy.
So, Mr President, the Commission has adopted a declaration along these lines, and I shall convey it to the European Parliament. I am grateful to all the Members, and especially to our three rapporteurs, for their attention. Looking ahead as I am to a fruitful debate, I am at your disposal to listen to your comments on the proposals for revision of the regulations that have been submitted to you.
(FR)
Commission statement
Angelakas report
The Commission welcomes the efforts made in a very short space of time to adopt the amendments to the Regulations on the Structural Funds and the Cohesion Fund tabled within the framework of the European Economic Recovery Plan.
This result is the product of fruitful and effective cooperation between the Council, the European Parliament and the Commission, with the support of the Committee of the Regions and the European Economic and Social Committee, for the benefit of the national and regional economies of the European Union.
The legislative package will help to facilitate the implementation of the operational programmes and to accelerate investments for the benefit of the European economy, in particular through several simplification measures.
During the second half of 2010, the Commission will draft a report on the implementation of the measures adopted within the framework of the recovery plan in the area of cohesion policy within the European Union. This report will be based in particular on the annual implementation reports drafted by the Member States in June 2010. The Member States are therefore invited to present in these reports a review of the implementation of the measures adopted under the recovery plan, showing the results obtained in the context of cohesion policy.
Mr President, as the permanent rapporteur for the Structural Funds within the Committee on Budgets, I have two reasons for welcoming these reports this evening.
The first reason is that the Structural Funds represent the main heading in the European Union's budget, and the second reason, which I along with my colleagues would emphasise this evening, is the speed with which we have worked to provide practical and prompt solutions to the economic crisis, despite having a tight budget, which we will of course have to renegotiate with the Member States when the time comes.
Moreover, in this regard, I would also repeat that we have to be genuinely willing to take out a European loan to support these measures. Facilities for improving cash flow, for speeding up the use of the funds and the emergency measures, which we have been looking forward to for a long time, are what is needed to revive our European economy at this time of great uncertainty.
This is what European action stands for, this is what our Europe stands for: boosting high added-value sectors and anticipating, now more than ever before, the end of the crisis by investing in traditional areas, but above all in all those sectors that can help to eliminate the risk of unemployment for our fellow citizens.
However, and this is my message this evening, although Parliament has been able to react quickly and well, it is important now for the Member States to organise themselves so that they can rise to the challenges, as delays, representing billions in aid, can be seen in the administrative inertia of the Member States themselves, in their difficulty in deciding on their strategic objectives and in their refusal to cofinance projects.
Thus all is set in Europe and, as we say in my country, 'a word to the wise is enough' - that is addressed to the Member States.
Rapporteur for the opinion of the Committee on Employment and Social Affairs. - (RO) The financial crisis has imposed much more prudent credit policies, which are necessary for the banks, but harsh for the economy. The adverse effects are being felt in the real economy, especially by small and medium-sized enterprises (SMEs) and public authorities. They have projects intended to improve social and regional cohesion, create jobs, use local resources and facilitate entry or a return to the labour market.
The common budget, which is usually important, is nowadays a crucial source of funding for stopping the accumulation of adverse effects. For this reason, the Committee on Employment and Social Affairs supports the simplification of the rules and quicker access to the Structural Funds and European Social Fund. This offers a two-fold benefit for those countries with less experience in accessing these funds.
We think that it is necessary and welcome for European financial institutions to be involved in funding arrangements, amending the structure of eligible costs, eliminating ceilings for advance payments or prior notice. However, accessing the funds is not an end in itself. The financial impact extends beyond EUR 6.3 billion. This is indeed a considerable sum.
As representatives of our citizens, we are interested in the funds being used to achieve the objectives for which they have been created. We are issuing a blank cheque today and we require the necessary transparency in how this money is being spent. We also hope to create a positive precedent. In the past, numerous initiatives, especially social, were rejected on the grounds of having no legal basis. Amending this regulation proves, if there ever was any need to, that where there is a political will there is also a legal basis. Let us not forget this fact.
Mr President, ladies and gentlemen, in response to the global financial crisis, the European Economic Recovery Plan states that cohesion policy is contributing significantly to public investment by the Member States and the regions and should act as a means of recovering from the current crisis. It suggests, specifically, the adoption of action in areas prioritised by the Lisbon Strategy in order to achieve growth and employment. All the instruments set in motion aim to accomplish this purpose and obtain faster results.
To this end, the main aim of broadening the scope of the European Globalisation Adjustment Fund and streamlining the European Social Fund is to respond to the many situations of social and economic emergency that require support. I am sure, now as in the past, that the more complementary their activities and scopes are, the more effective they will be. However, as there was no provision for making new funds available or for new courses of action on the ground, it is particularly important for the European Social Fund to be used to its full potential in the fight against unemployment and the rapid increase in competitive pressure on the European economy that have resulted from the current financial crisis and economic slowdown.
I would like to stress that the Committee on Regional Development has repeatedly identified the simplification that the European Commission is proposing as essential to improving the management and implementation of the Structural Funds. We were asked to deal with this as a matter of urgency, however, and we took that into account when adopting this regulation package; this House has never ducked its political responsibilities. For this reason, although the peculiarity of the moment has brought many views to the surface, we shall refrain, for now, from submitting further amendments for the sake of the swift procedure and real benefits to the public intended by the proposal. However, we point out the need to launch an assessment of this fund straight away, with a view to carrying out an additional review as soon as possible.
Mr President, ladies and gentlemen, first of all, I would like to welcome Mrs García Pérez's report.
As part of cohesion policy, the reforms are very important and are aimed at alleviating the adverse effects caused by the financial crisis. The flexibility allowed in distributing Community funds will provide national economies with immediate cash flow, which will enable them to invest in the real economy. This will have an immediate effect and we will definitely see the initial results in the following months.
The European Commission is supporting Member States' economies based on four major priorities, the most important of these being increasing the pre-financing from the European Regional Development Fund (ERDF) and European Social Fund and increasing the support from the European Investment Bank and European Investment Fund. In fact, in 2009 the pre-financing which the new Member States in particular receive may help to overcome the crisis, as well as establish social and territorial cohesion.
Great importance must also be attached to the report on the eligibility of investments in energy efficiency and renewable energy for housing. The renovation of residential heating systems must feature on the European Union's agenda of priorities, bearing in mind the added value generated by this measure.
At a time when heating costs are constantly on the rise, Member States must also include in their programmes to combat the financial crisis projects which take into account energy efficiency. They offer the following important benefits to the economy and population: a cash flow injection into the economy, along with job creation, a reduction in heating costs, protection of the environment through cutting greenhouse gas emissions, the provision of social cohesion and support for low-income families.
In Romania 1.4 million flats urgently require investment for renovation.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, we are discussing these three reports in the face of the largest and most difficult economic and financial crisis that has so far been experienced in the history of the European Union. It is, of course, right that cohesion policy has to play a part in assuaging the consequences of this economic crisis. However, I would like to take this opportunity to stress once again that, although it is correct that the cohesion policy budget is the largest individual budget in the European Union, it is, unfortunately, also correct that the Member States contribute slightly over 1% of their GDP to the European Union's budget. This means that, even if we spend over EUR 6.25 billion on funding interim payments and advance payments, it is merely a drop in the ocean and it is just not enough. It will mitigate the consequences, it will enable leverage, but national efforts, too, will continue to be necessary. Perhaps we should bear that in mind in connection with the next debate on the Financial Perspective.
Our Group has discussed the three reports very intensively and could have brought a number of other good ideas to the debate. In many instances - as Mrs Jöns has already said - we were surprised that it has taken an economic crisis to actually make a reduction in bureaucracy possible in the Commission. We will not table any amendments because we know that rapid action is now needed in the regions and because we also know that we will have to talk about changes to structural policy elsewhere.
We are therefore supporting the entire package proposed by the Commission and we hope that it will reach the regions as quickly as possible and that the money can indeed help to combat the financial crisis.
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, my colleagues from the Group of the Alliance of Liberals and Democrats for Europe and I shall of course vote in favour of these three reports. We shall vote for them not because they are totally satisfactory - as my colleagues said, we would have liked to have tabled a number of amendments - but because swift action is required. Mrs Krehl made this point just now.
Forgive me for wondering though, Mr President, Commissioner, ladies and gentlemen, whether we simply do not have a clue. We are here in comfortably heated and well lit surroundings. Do you know that, right now in Europe, there are 30 million homes with leaking roofs and damp in the walls?
Of course, with the 4% from the European Regional Development Fund (ERDF) we are going to be able to remedy this situation for around 1 million homes. This work, if we oversee it, Commissioner - as I am going to put a request to you in a moment - will create 250 000 jobs and improve the situation in 1 million homes. This will save 40 million tonnes of CO2 and reduce the energy bill of each family by EUR 450 per year. Those are the figures that I place at your disposal and that have been finalised by an important European organisation known in particular for its serious approach.
This therefore means that the importance of the decision that we are going to take not only to guarantee a recovery but also for the well-being of our fellow citizens, comes down to one major condition: that the decisions taken by Parliament today, in concert with the Commission, take practical effect in the coming weeks and months.
Commissioner, we listened to you carefully just now. You told us - and we believe you - that, by 30 June 2010, you will have asked each Member State to submit a report to the Commission. I and my colleagues, of all political persuasions, from the Committee on Regional Development are game for a bet. In all the countries, the operational programmes have just been adopted, and we know that the majority of the management authorities in these countries will not want them to be changed.
In 15 months' time, on 30 June, Commissioner, do not employ too many staff to draft the reports, the analysis of what will be done, as you will not achieve a great deal if you wait for the Member States, the management authorities and partners to set to work.
We therefore have EUR 8 billion available on the one hand, and 30 million particularly deficient houses on the other. What needs to be done?
Commissioner, I along with my colleagues am going to make a proposal to you along these lines. The European Commission should go beyond its rights and act firmly - I was almost going to say violently - towards the governments and the management authorities to instruct them to apply these provisions as quickly as possible. MEPs love voting for texts. That is our job. However, we especially love it when these texts are applied. We need the Commission, we hope that the Commission will listen to us.
Mr President, we are today considering reports on regional policy that introduce beneficial changes and simplification. We can only regret that it is the crisis that has forced us to respond swiftly and hopefully effectively to the current state of affairs. I welcome the opportunity to introduce greater flexibility, because there is no question of increasing the European Union's budget. I would like to make that quite clear. We have heard references to quotas today. This represents a mere drop in the ocean, as the European Union's budget amounts to around 1% of the GDP of the Member States. We can but hope that the little drop will be a revitalising one. We need it to be!
I also welcome the increased flexibility made possible by support from the European Investment Bank and the European Investment Fund. I am glad simplification of eligibility for expenditure is to be introduced with retroactive effect. It is good that we are increasing payments in instalments and speeding up expenditure on large projects submitted in advance, and that it will be possible for payments to be made prior to confirmation. I can but reiterate my hope that all this will prove revitalising.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, we, the Group of the Greens/European Free Alliance, view the financial crisis and the climate crisis in relation to each other, as the adverse effects of climate change on the regions are long-lasting and give rise to enormous costs. They cause a strain on economic, social and territorial cohesion. Therefore, we must take action now.
Building insulation and the use of renewable energy in housing under the European Regional Development Fund (ERDF) are an initial step in this regard. However, what use is this progress if, at the same time, Member States are permitted to invest ERDF funds in road planning and colossal waste-incineration plants, the use of which aggravates climate change anew and harms the environment? This is half-hearted and inconsistent.
Nor does your dynamic speech, Commissioner, answer the question as to why the Commission is rejecting our proposal to orient regional policy as a whole more strongly towards environmental and climate protection. Does the Commission lack the courage to assert against Member States a revision of the ERDF Regulation that is oriented towards climate objectives? Why is there no Commission action plan on regional policy? The reservations about climate protection on the part of the Directorate-General for Regional Policy have prevented our amendments receiving majority support in committee. However, we shall be re-tabling them and requesting a roll-call vote. Then we shall see whether voters can trust you, too, to support climate protection.
on behalf of the GUE/NGL Group. - (GA)
Mr President, I would like to welcome Mr Angelakas' report today. In his report Mr Angelakas supports the European Commission's proposals to provide funding material for the Member States from the European Regional Development Fund for energy efficiency and for renewable energy in relation to housing.
We are struggling with an economic emergency. People who work in the construction industry - in my own country, in Ireland, for example - have been left in particular difficulty. I hope we will be able to provide part-funding for a renovation programme for energy efficiency as a result of this decision of the EU. Such a programme will improve the construction industry in Ireland - North and South - which will assist in keeping jobs as well as fulfilling our duties in relation to climate change, and, as was previously said in this debate, regarding the tackling of fuel poverty. That is, assisting people who are spending a high proportion of their income on fuel costs.
In my opinion, it is fitting that the Commission focussed on housing for people on low incomes as a target for this change in the criteria. It is mostly these people on low incomes who will suffer as our economy worsens. At the same time, these people will be unable to renovate their homes for energy efficiency without financial assistance. This scheme would succeed, therefore, in addressing the worst consequences of fuel poverty which are having an extremely negative effect on many people - if this scheme were to be used properly.
I hope that the local, regional and national authorities would take this opportunity and would not deny the provision of those relevant resources which they already have to bring the proposal into effect.
(FR) Mr President, Commissioner, between 2007 and 2013 regional policy will become the main heading in the European Union's budget with EUR 347 billion allocated to the Structural Funds.
Will this development help to protect our economies from the effects of the global economic crisis, as the Commission is claiming it will? Forgive me for having my doubts about this.
Firstly, the increase in regional expenditure is penalising some Member States, and France in particular. This increase comes at the cost of the common agricultural policy (CAP), thus at the cost of French agriculture which, until recent years, was the main beneficiary of the CAP.
Moreover, the proportion of the Structural Funds paid to French regions keeps on falling, the vast majority being given to Eastern Europe, destroyed by more than 40 years of communism.
Thus France, which contributes 16% of European budget revenue, is giving more and more money to Brussels but getting less and less of it back. Above all, European regional policy, far from protecting its beneficiaries from the economic crisis, is making it worse, as it forms part of the ultra-free market logic of the Lisbon Strategy.
The Commission's proposed changes to the management of the Structural Funds will therefore not enable our nations to tackle this crisis, which is the consequence of the ill-considered opening up of borders and the deregulation of the financial markets.
Now more than ever we need to build a new Europe, a Europe of sovereign nations founded on the following three principles: economic and social patriotism, European protectionism and Community preference.
Mr President, the world economic downturn is hitting each of our countries and each of our regions. It is right that tonight we agree emergency action to speed up European funds to people in need, at a time of need. In particular, I welcome of the cutting of paperwork by allowing flat and lump-sum payments, allowing spending on energy efficiency in housing, bringing forward some GBP 6 billion of spending to start this year, and making it easier to work with the European Investment Bank loans. Already, when a building society call centre in Hertfordshire, in my constituency, shed jobs, within 24 hours we were able to call in European-funded response to redundancy aid, showing how Europe can give real help to our local communities.
With respect to the changes we are agreeing tonight, the East of England Development Agency is welcoming the fact that more business-led, bite-sized and bespoke training provision is to be allowed, and says it will help us more quickly to meet our region's commitment to help 124 000 people through European social funding alone.
Finally, I was very proud that Commissioner Hübner came personally to Lowestoft, in my constituency, to launch our GBP 100 million European regional development programme and its emphasis on helping business in our communities adapt to low-carbon growth. The economic crisis must not deflect any of us from meeting the long-term challenge of climate change. Indeed, investment in environmental technologies in management should lead recovery efforts. The East of England intends to stand firm to this objective.
Mr President, I too welcome this proposal because it is a direct and tangible response from the EU to the current economic crisis. We are responding using the instruments at our disposal, but I strongly agree with my colleague Mr Beaupuy when he says that we need to get our act together and do something quickly for families and communities.
Secondly, I welcome the simplification and flexibility introduced in this proposal. This is badly needed anyway. Time and time again I hear from groups who access funding who are complaining about the red tape and the bureaucracy. While this package will not solve all their problems, it will help.
Thirdly, I am particularly pleased that the in-kind contributions are now recognised as eligible expenditure. In my report on the contribution of volunteering to economic and social cohesion, which was endorsed by this Parliament, I called for this very measure to be put in place. This means that the contributions of volunteers and others will now be taken as contributing to the various projects and, while it has taken the current economic crisis to move us fully in this direction, nonetheless, it is most welcome.
This measure will recognise in a practical way the contribution of volunteers and voluntary time and how it, too, can be part of our response to the current crisis. In this way we are working together with our citizens as partners. We know from the satellite accounts published by various Member States that the non-profit sector accounts for between five and seven per cent of GDP. We are now recognising and valuing this and saying to our citizens: your efforts, your time, your commitment are important, and we are working with you.
(LV) Thank you, Mr President. I support the changes proposed by the committee responsible to the Commission's proposal on energy efficiency and investment in renewable energy in housing. The committee's proposal will encourage a growth in demand and a faster flow of money into measures to increase energy efficiency. Member States are now being given opportunities to direct these resources so as to achieve the maximum effect in increasing energy efficiency. The most comprehensive results would be produced by use of these resources on objectives that would give free rein to consumers' initiatives to increase energy efficiency, and the most encouraging measures would be those that reduce the risks for those who are themselves thinking about investments in energy efficiency. I concede that the committee ought, however, to give some guidelines on this matter for further activity by the Member States. Such an approach would not only have a multiplier effect for the stimulation of the economy, but would also foster more rapid dissemination of an understanding of energy saving in the Member States. The amount of resources available will, however, require the Member States to restrict the number of recipients of assistance, and in that sense it would be sensible to be guided by the Commission's proposal, by directing these resources, first of all, to lower-income households. Thank you.
(PL) Mr President, we are today discussing particularly important changes. They are important not only in terms of a response to the difficulties related to the financial crisis, but also because they may affect the nature of political cohesion in the period after 2013. Clearly, the introduction of such significant changes cannot be perceived solely as a temporary measure.
For the first time ever we have witnessed how the European Commission, acting in agreement with Parliament and the Council, has taken action that had long been the subject of debate and which had appeared very difficult. Essentially we have witnessed genuine simplification, genuine acceleration and of course a change of strategy through the inclusion of investment action in the area of energy saving measures. This sends out a very positive signal to the effect that we are able to react to the situation at the programming stage and not adhere dogmatically to principles laid down earlier.
The European Parliament tends to be perceived as a rather junior partner of the Council and the Commission. Nonetheless, this House is determined that its actions will demonstrate our readiness to cooperate in a swift response to the new challenges before us.
(HU) I think we should actually be celebrating today. Parliament has for many years been advocating that we should not only provide financing for sham measures in the area of housing but that we should resolve to undertake genuine measures.
A significant proportion of the EU population lives in tower block apartments. By developing these housing projects, we can tangibly improve the material circumstances of their residents and reduce the buildings' energy consumption as well as creating and preserving jobs. The current changes are making it possible in my country to renovate 90% of the tower blocks, and this is at any rate an enormous step.
However, as the funds will only continue to finance such renovations in urban areas, we cannot rejoice unreservedly. The impoverished population of rural areas, who are in greatest need of funding, are once again left to their own devices. As we do not wish in any way to jeopardise the tower block programme, which is important to us all, we have agreed not to submit amendments at this time after all. In return, however, we expect the Commission to include our recommendation in its package before the summer recess.
The first and most important step towards effective and sustainable social integration of the most disadvantaged areas is to put an end once and for all to exclusion and ghettoes. Renovating settlements that have been set apart is simply pointless. Instead of renovation, reconstruction supported by complex programmes that create social employment is the solution.
Dear colleagues, we will truly have cause to celebrate when, in the place of uprooted rural ghettoes, people working in newly created social cooperatives will, upon returning to their new homes, tell their children to study and strive because they can become anything they wish.
(FI) Mr President, Commissioner, ladies and gentlemen, first I wish to thank the rapporteurs for their excellent preparatory work. The proposed amendments to the Structural Funds Regulations will expedite the use of funds and simplify the rules, and so they are really worthy of support. This way we can ensure that Structural Fund money can be spent on recovery and can prevent the adverse impact of the recession on the economy and employment. This is also a good start to the reform of the EU's structural and regional policy, whose aim must be to simplify and expedite procedures and give a boost to flexibility and the achievement of results.
While we cut bureaucracy with regard to European Union regulations and focus on getting better results, we need to make sure that the Member States are also heading in the same direction. More power needs to be given to the regions and local actors, and central government needs to relax its tight control.
(PL) Madam President, the current crisis calls for stimulation of economic activity, support for job protection and protection of those who become unemployed. The Commission's proposal to broaden the scope of costs covered by the European Social Fund is a step in the right direction.
The inclusion of funding for lump sum payments, and also for direct costs and mixed costs, and not setting an upper limit for payments are all particularly helpful measures in terms of making better use of European Social Fund resources. The introduction of lump sum payments for direct costs and for indirect costs up to EUR 50 000 will simplify administrative procedures. It will eliminate the delays in implementing the Fund's aims. In view of the urgency of introducing these measures, I support adoption of the proposal without amendment. I should like to thank Mrs Harkin for drawing attention to recognition of the value of voluntary work.
(RO) I would like to begin my speech by welcoming the idea of these coordinated measures. I would also like to give a special thanks to the rapporteurs for the work they have done.
We are all aware of what the effects of the crisis are in each of our countries, ranging from a fall in economic growth and job prospects to a rise in the budget deficit and recession. The EU's Cohesion Policy can be an equally credible and effective instrument in this context as well. As we are very well aware, Europe has been severely affected by this crisis and the fact that the EU has managed to respond so quickly in finding solutions is encouraging.
The decision to modify the regulations for the existing funds which have already demonstrated efficiency is the most appropriate one. The procedure for creating a specific crisis fund would have been far too long. Simplifying the cost eligibility criteria, increasing pre-financing from the European Regional Development Fund (ERDF) and the European Social Fund and speeding up the expenses for major projects are measures which, I hope, will help Member States to get out of the economic and financial crisis.
While Europe is going through the current economic crisis, we are aware that it is experiencing an energy crisis too. The measure allowing the ERDF to be used to invest in energy efficiency and the use of renewable energy for housing should have a major impact, in my view. Romania, like the other countries in Central and Eastern Europe, has many problems with multi-storey residential blocks. The old buildings are extremely poorly insulated and a large number of residents are unable to pay to have their homes insulated out of their own pocket.
We hope that this measure will help Europe's citizens to make energy savings, so that they both end up with more money in their pocket and help the situation with global warming. The current Romanian Government has stipulated that this is a zero priority measure and the facilities which have been approved mean that this priority is already guaranteed.
(EL) Madam President, ladies and gentlemen, today's package of amendments to the provisions of the Structural Fund regulations is an important step towards simplifying and directly activating resources, both at European and at national and local level.
It is an important step in invigorating the European economy in the middle of an unprecedented crisis which is harming the real economy at all levels more and more every day. It is a step which corresponds to the European Parliament's long-standing demand for even simpler procedures and greater flexibility in the application of the rules of the Structural Funds.
What is the response of today's leaders to the massive crisis we are currently experiencing? Where are the European policies? To ensure that the required liquidity reaches its recipients and the implementation of projects starts immediately, the Member States need to respond to the circumstances. Cohesion policy resources must be made available immediately and promptly to the real beneficiaries at regional and local level. The purpose of activating operational programmes should be to safeguard jobs, entrepreneurship and competitiveness and make use of the natural, cultural and human resources of each region.
Only the immediate activation of programmes will help to protect cohesion and prevent the creation of new divergences.
May today's crisis be an opportunity for us to unite our voice, so that there is a European voice in solving all the problems we are experiencing.
Madam President, accession to the EU provided access to the European Union's structural and cohesion funds, from which the Republic of Estonia benefitted by around EUR 800 million in 2004-2006, while another EUR 3.4 billion have been allocated within the financial perspective 2007-2013.
Despite the gravity of the economic crisis, the objective of the European Union funds, which is to level out the differences in development within the Union, is closer to being achieved.
I very much welcome the Commission proposal to the Council to commit an additional EUR 6.3 billion to counteract the negative effects of the economic crisis, which is to say to accelerate implementation of the funds for the benefit of the real economy.
However, I agree with the rapporteur, Mrs García Pérez, that a uniform approach is needed in all the Member States in order to avoid increasing disparities within the European Union and misuse of European taxpayers' money.
(DE) Madam President, ladies and gentlemen, there are many ways of tackling the lasting effects of the unforeseen financial and economic crisis. This revision package, this legislative measure within the European Economic Recovery Plan, was conceived as a good - albeit not quite sufficient - response to this temporary, though exceptionally critical, situation.
It responds, amongst other things, to the request for greater simplification of procedures and increased flexibility in the application of the existing rules under the Structural Funds Regulation that has been repeatedly put forward by the European Parliament in recent years. I should like to emphasise that it is also to be welcomed that an amendment to Article 7 - 'Eligibility of Expenditure' - is to enable EU Member States and regions to invest in energy-efficiency and renewable-energy measures in housing with the support of the EU Structural Funds, and that this measure is not only intended for low-income households. The relevant amendment rightly eliminates the reference to 'low-income households', therefore, and instead imposes a ceiling of 4% of the total European Regional Development Fund (ERDF) allocation for each Member State for such expenditure. This is just one of the many improvements proposed.
In short, bringing this overall package to fruition would accelerate expenditure and thus make available further liquidity from the ERDF, European Social Fund (ESF), Cohesion Fund and Structural Funds for the implementation of the necessary objectives, and would simplify rules allowing for a speedy implementation of programmes.
In my opinion, this represents an effective, albeit as yet insufficient, contribution to dealing with the current crisis.
(PL) Madam President, the European Union is faced with a widespread crisis whose effects are currently impossible to anticipate. We have noted a reduction in the pace of growth, increased budget deficits and a dramatic increase in unemployment. European cohesion policy with a budget of EUR 347 billion for the years 2007-2013 seems to be one of the most effective instruments with which to stimulate investment again and provide additional public funding for national economies.
The Commission has already adopted a series of measures aimed at introducing changes to the existing package of regulations concerning the Structural Funds. The changes are aimed at accelerating expenditure, increasing liquidity in relation to the implementation of projects and simplifying measures facilitating swift implementation of projects in the regions. The main areas of action concern increasing support from the European Investment Bank (EIB), the European Investment Fund (EIF) and simplifying eligibility of expenditure. Lump sum payments and speeding up expenditure on large projects are also advocated.
I welcome the swift action taken by the European Commission and the proposed legislative changes. A further important change has so far been overlooked and is called for, however. That would be to create a management and control system guaranteeing genuine liquidity across the European Union's entire economic system.
(CS) Madam President, ladies and gentlemen, the European Commission proposal has opened the opportunity for all Member States to invest Structural Fund resources in converting and repairing tower blocks and other buildings. This is particularly important for the Czech Republic because up to 26% of Czech citizens live in aging tower blocks. If the proposal is passed tomorrow and also formally approved by the Council of Ministers in April, it will open up the possibility of investing a further CZK 16 billion in heating systems for flats and houses, and not only in the Czech Republic. I also personally welcome the elimination of the requirement to use the funds only for low-income households, which I consider problematic because internal domestic rules define these in different ways.
In my opinion the Member States should have the opportunity to decide which categories of building are eligible for financing in accordance with their rules and to determine their own criteria according to their needs. We must enable better quality and cheaper housing for everyone, not just for those living in social housing. It is regrettable that it took the financial crisis to push us into supporting more investment in housing and the introduction of these measures throughout the EU. However, I wholeheartedly welcome this decision, because people have to spend their money very carefully today and in this way we will help them to save on their heating and hot water bills, and thus to reduce the cost of housing. According to an estimate from the CECODHAS organisation, European households can save an average of EUR 450 a year on these expenses, and that is tangible assistance.
Madam President, first of all I would like to congratulate the rapporteurs on the good work that they have done on these reports, which I commend to the House. I think this support should be very warmly welcomed.
If Member States take this opportunity to use up the 4% of European Regional Development Fund (ERDF) funding to facilitate investment in energy efficiency in the housing sector, this will make a positive contribution both to our economies and to the environment. It is good to see a proposal such as this, which tackles problems of the economic crisis and the environment simultaneously, coming from the Commission.
The report is especially good news for many of the old Member States, and I am glad to see that old EU Member States will now be allowed to utilise a proportion of ERDF funds for interventions which promote energy efficiency in the housing sector. I am glad to see that the criteria for eligibility have been widened and will not be limited to low-income housing.
However, we must also be aware that this does not represent any increase in funding. It is now up to the national and regional authorities to make use of this opportunity to redirect the percentage of their ERDF funds for funding towards these projects. This may entail reprioritising parts of their operational programmes. I feel that, in the long run, this will be well worth it.
(IT) Madam President, ladies and gentlemen, these measures from the Commission appear to be sound, more or less. Directly awarding contracts to the European Investment Bank and the European Investment Fund seems a good idea, as does simplifying procedures and speeding up payments.
However, above all there is one fundamental recommendation: national and regional transparency regarding the use of funds, which is lacking in some cases, in my opinion. Checks should be carried out promptly, just as payments should be made promptly. In Italy, in certain regions, such as Lazio, farmers' funds are paid out months or, in some cases, years after being transferred from the European Union, and I do not have time now to give other examples. Let us therefore ease the crisis by considering not only different kinds of intervention, but also the effective, timely and efficient use of funds.
(SK) The Structural Funds are also helping us to come to terms with the new economic reality. They enable Member States to optimise EU investments as an effective remedy against the ongoing economic crisis.
The European Parliament, through the Committee on Regional Development, is constantly calling for greater simplification of administrative rules. I am delighted that the Commission finally took note and that it has found common ground with the Council.
Costly administration, delayed payments and complicated verification of the eligibility of payments are creating financial difficulties for final recipients. Many officials in my own country, Slovakia, frequently blame Brussels for placing enormous emphasis on bureaucracy and checking accounts to the nth degree. They forget that the important issue is to choose the correct activity, project content and quality, efficient implementation and project benefits.
People in the project teams must concentrate on high quality projects which bring benefits in terms of creating a competitive environment, and not to sit for hours at a time in accounts offices wasting precious time and energy, not to mention the mountains of paperwork required for statements. Checking negligible items often costs much more than the items themselves are worth.
I therefore agree with expanding the use of one-off sums and across-the-board rates in European Regional Development Fund regulations and introducing three new forms of eligible payments: indirect costs of up to 20% of the level of direct costs, one-off sums of up to EUR 50,000 and across-the-board standard scales for individual costs.
For this reason I consider the package of decisions adopted by the European Commission with the aim of boosting flexibility in drawdowns from the Structural Funds by Member States to be a positive response to the ongoing economic crisis.
I believe that simplification of the rules and flexible financing will help Member States to prepare good projects targeted on sectors that will bring a high return. We must direct investments towards energy efficiency and renewable energy in the area of housing, with the aim of creating new jobs and saving energy. By supporting clean technologies we can contribute to the recovery of both the automobile and construction industries.
Madam President, I welcome the proposal for an amendment to the European Regional Development Fund (ERDF) Regulation to claim ERDF funding for energy efficiency and renewable energy investments in housing. I would also like to welcome the amendment made to the original Commission proposal eliminating the restriction of eligibility to low-income households, instead restricting eligibility to interventions that support social cohesion, leaving it to the discretion of the Member State to determine the exact categories of eligible housing.
However, I have a specific question, if I may, to the Commission. What do we mean by energy efficiency (and we are talking about it under the ERDF funding)? Will there be a harmonised method of calculating energy efficiency across the EU-27, or will there be different calculations and different considerations in the different Member States? When we are talking energy efficiency and investment in energy efficiency in private housing, for example, will that mean what it means under the Energy Performance of Buildings Directive, which is currently under discussion at the moment and where there is a debate around a need for harmonised - or a single basis of - calculation, running the numbers, in fact, on energy efficiency, to be sure that the investment is being spent on real energy efficiency or increasing energy efficiency or reducing CO2 emissions issues?
This is part of the debate that we had this morning at an Small and Medium-sized Entrepreneurs (SME) Union breakfast hosted by my colleague Mr Rübig, when we were told very clearly that there are bottlenecks in getting spending on energy efficiency throughout buildings: bottlenecks in finance due to the credit crunch for loans. We need to look at subsidies and various tax incentives. We need simple administration, so we encourage ordinary householders to avail themselves of these funds, whether ERDF or Member State funds. Actually, as we speak, I must put on record that our Government has recently launched the Home Energy Saving Retrofit grant scheme.
But we need simple administration. We need promotion so that the investment will not only reduce the import of fossil fuels and reduce carbon dioxide emissions, but so that the household will realise the reduction in energy costs to them also.
(SL) I fully support the proposed amendments to the regulation which will extend flat-rate financing and enable the use of a flat-rate payment system. This is an appropriate measure, which could mitigate the difficulties faced by the unemployed, given the right economic circumstances.
However, before we adopt these amendments, I would like to point out that three out of four European Union citizens are of the view that Parliament plays an important role in the joint shaping of European policies. The same poll also found that Parliament inspired the most confidence in the respondents. Fifty-one per cent of the respondents said that they had confidence in the European Parliament, while only 47% expressed confidence in the Commission and 42% expressed confidence in the Council. In addition, this House inspired more confidence than the European Central Bank.
Why am I enumerating this statistical data? The European Parliament ascertained as early as 2005 that the need for greater simplification is crucial to the European Structural Funds, in general, and to the European Social Fund, in particular. However, the Commission has only just started implementing our recommendations for improving the conditions under which our citizens and companies do business, now that we are facing a crisis.
Although I will be pleased if our findings and recommendations are at least partially realised, I am saddened to note that a fire-fighting approach is being taken to tackle these difficulties. I hope, however, that this experience will encourage the Commission to take more rapid action in the future and that Parliament's many substantial and legitimate comments and proposals will be put into practice sooner.
Madam President, I welcome these new proposals. We are now living through times of crisis. We see huge job losses across the EU.
Today the latest unemployment figures were announced in Ireland. The rate now stands at 11% - up from 5.4% only a year ago - more than a doubling of the rate in real terms. These figures are shocking and frightening. However, faced with this bleak vista, we must seek to find creative solutions to give those unemployed the skills, the prospects and the hope for a better future.
The European Social Fund (ESF), the European Regional Development Fund (ERDF) and the Cohesion Fund can play a crucial role in this. By targeting this funding, we can retool our economies to drive out of recession. It behoves us all - as MEPs and as citizens - to bring this to the attention of the public, who are so fearful right now. It behoves us all to drive this message home to our national governments: that this funding be matched and deployed as quickly and efficiently as possible. I also welcome the reduction in the paperwork. It is a step in the right direction.
(RO) 2010 is the year when we will carry out a mid-term review of the way in which the Structural Funds are being used, and I think that priority must be given to energy efficiency. I am sorry that amendments to these reports were not approved.
As rapporteur for the Directive on the Energy Performance of Buildings, I proposed an increase of up to 15% in the European Regional Development Fund (ERDF) rate which can be used for improving energy efficiency in buildings. It is actually about providing greater flexibility and it is up to Member States to decide whether and how much they want to allocate to this area.
I understand the urgency. The EU-15 states must be able to use the Structural Funds for energy efficiency. I think that this will allow an exchange of good practice and enable new Member States to be supported. I urge the Commission to come up with a new legislative proposal by 30 June 2010 so that the maximum ceiling can be increased to 15% or to set a minimum 10% threshold of the ERDF rate for energy efficiency in buildings.
Madam President, time and time again discussion on energy efficiency has focused on the fact that much more could be achieved - and quickly - if only up-front funding was available. That is why it is so important to allow European Regional Development Fund (ERDF) funding to be spent on energy efficiency, not only in the EU-12 but also in the EU-15.
Despite considerable progress, the UK Housing Minister has admitted that only 1% of the current housing stock is energy-efficient enough to prevent fuel poverty. In my own region, north-east England, one in ten homes has been labelled a category one health hazard because they are so cold and draughty.
So I welcome this change and urge all Member States and regions to take full advantage of the new flexibility. In the interests of tackling climate change, fuel poverty, unemployment and energy security, and like Mrs Ţicău, I urge the Commission to raise the current percentage limits considerably higher in due course, as the Committee on Industry, Research and Energy called for in its vote on the recast on Tuesday.
Madam President, I would like to thank the rapporteurs. Looking at ways we can use European Structural Funds more effectively to help those affected by the global economic crisis is one of the many actions Member States need to take to help those who lose their jobs get back into employment as quickly as possible.
It is interesting that we are debating this subject on the eve of the G20. The G20 has the potential to start the process of creating global rules on finance, which we require to prevent such an economic calamity happening again.
We need to make jobs and the social agenda key issues for the European elections. The 25 million people across the EU who will find themselves out of work by the end of the year should be the focus of our work in this House to get the economy moving again and help people back into work.
Madam President, first of all, I would like to thank Mrs García Pérez, Mrs Jöns and Mr Angelaka, who have submitted excellent reports, and all the Members who have spoken.
The vast majority of these speeches have given their support to the measures proposed by the Commission, by emphasising their relevance to an effective fight against the effects of the crisis on the European economy. On behalf of the Commission, I would like to thank you for that.
Your speeches have highlighted the European Parliament's desire to provide the European Union with the resources to counteract the effects of the crisis on the ground. You have insisted on the need to act quickly, and this is our objective. The Czech Presidency, which I would like to thank here for its support, is also committed to allowing the final adoption of the regulations as quickly as possible.
If we make a reasonably optimistic assumption, the new regulations could enter into force in the coming weeks and therefore make a swift impression on the operational programmes. The advances, in particular, could be paid out in full at the start of May.
Moreover, other speeches have insisted on the introduction of rigorous monitoring of the application of these measures and on the presentation of a report in 2010, showing the results obtained. The Commission has made this commitment and it is included in the statement that I have submitted to the Presidency.
It will have therefore taken the European institutions barely four months to prepare and approve this legislative package. I would like to give some mention to the issue of energy efficiency, which has been raised in many speeches.
I would like to point out to Parliament that a workshop on this subject will take place in June, in the course of a seminar with the management authorities of the Member States. We are asking the Member States to describe to us their intentions as regards turn around time in the strategic reports that they have to draw up for the end of 2009.
Obviously, given the current state of affairs, it is up to the Member States to define the energy efficiency criteria and eligible measures. This is what subsidiarity is about. However, it is true that a directive on energy efficiency is under consideration and, once this directive has been adopted, it will of course have to be applied. Moreover, I will gladly add my voice to those Members who have emphasised how research into the energy efficiency of buildings has the twin advantage of creating jobs and subsequently allowing us to prepare for the future and of helping us to solve the problems of global warming.
I would also like to say that, aside from this crisis, which has in a way created very close cooperation between the institutions, it is obviously increasingly important to be able to establish a partnership between the Commission and Parliament that is based on a high degree of confidence. The Commission has sought to rise effectively to the challenge posed by the economic and financial crisis and, at the same time, it wanted to take advantage of this interactive discussion with the Member States and the European Parliament to respond to the calls for simplification of these procedures and these policies.
Of course, additional proposals could have been included in the framework of the recovery plan. They have not all been included, but they will contribute to the discussion the Commission is to initiate to strengthen the effects of the recovery plan and offer additional facilities to the national authorities managing the projects. The Commission therefore set up a working group on simplification in November. Its work has already led to a draft revision of the Commission's implementing regulation. Other proposals to amend the general regulation and regulations specific to each fund may follow.
Madam President, ladies and gentlemen, obviously, all the observations made in the course of this debate will be very useful and others will also be welcomed. I would particularly like to thank the European Parliament for its commitment to resolve the serious problems posed by the crisis more quickly.
On the issue of the amendments to the draft European Regional Development Fund Regulation tabled by Mrs Schroedter, three relate to the recitals and one to the substance. As regards the recitals - Amendments 8 to 10 - their inclusion would not have changed the general tenor of the proposals presented by the Commission, but it would have prolonged the procedure for adopting the regulation.
As regards the amendment to the substance, the Commission is not opposed to the principle. However, it aims to adopt a mechanism that was not included in the compromise text from the Council, as the text caused difficulties with implementation in the Member States.
I had to make these clarifications, and I have done so at the end of my speech. Once again, I would like to thank Parliament for enabling us to act more quickly to limit the painful effects of the crisis, which some of you have pointed out and described so well.
rapporteur. - (ES) Commissioner, I would like to thank you for your explanations about today's debate. I imagine you must be aware that the almost total unanimity in this House today with respect to the proposal just debated, is not merely a coincidence.
In fact, as our colleague Mrs Creţu commented, this has demonstrated political will, showing that we can do our bit in searching for solutions to the present crisis. This crisis is actually causing genuinely difficult situations and poverty for European citizens.
It has also been an exercise in responsibility, however, as you yourself have pointed out; and I repeat, an exercise in responsibility, since we were aware that this proposal put to us today could perhaps have been better. We could have incorporated other elements into the proposal, to speed up or simplify procedures, but we were aware that in order for these measures to be implemented as quickly as possible, it was necessary for the reports to stay as they are at present.
Therefore, I should simply like to make a request to the Commission: now that we have a revised plan to simplify the formalities, as has been announced, I hope that Parliament will have a greater role in the debate and planning of these new initiatives. I am making this demand on behalf of both this House, and of local administrations, which are involved in these projects at ground level, and understand their own particular needs as regards the implementation of the different initiatives.
Madam President, Commissioner, thank you. I have a few comments to make on what we have just heard.
I was delighted, Commissioner, with your statement that advances will probably start to be paid at the beginning of May and I therefore assume that these amendments will be published in the Official Journal within a reasonable period of time of two, three or four weeks from tomorrow, so that they can be applied as you said. That is my first comment.
As a second comment, I wish to say that you must proceed apace in the new term with amending and simplifying other regulations, as other Members have already said, and that the European Parliament wishes to make an active contribution to the study, evaluation and drafting of these regulations.
I have to say that we had a number of proposals and thoughts but, bearing in mind the urgency of the matter, most of us in committee and in Parliament felt that it would not be a good idea to proceed with such amendments.
As we have heard that the take-up rate for renewable energy sources in dwellings will increase, I have to say that, according to the figures at our disposal, the new Member States are at present only using 1% to 1.5%, meaning that perhaps there are a number of difficulties. I consider that 4%, which represents the maximum amount earmarked by the European Regional Development Fund (ERDF), is satisfactory and I hope that things will improve.
I also welcome your statement that you will table a report on the recovery plans in the second half of 2010, based on the programmes submitted to you by the Member States.
Finally, I should like to close by emphasising, Commissioner, that the complexity of the procedures is the first problem faced by the Member States and regions in applying these procedures. They urgently need to be simplified. I believe that you too will help in this direction and the European Parliament will be standing by you.
The joint debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (LT) The current financial crisis and economic recession are having a negative impact on public budgets. In most Member States economic growth has decreased significantly, and some are even experiencing economic stagnation. Unemployment indicators have begun to worsen. When such a situation as the economic recession occurs, it is very important that the European Social Fund is used comprehensively to solve problems of the unemployed, in particular of those worst affected.
It is very important that the four main areas of the European Social Fund's activities remain the same:
an increase in the adaptability of workers and enterprises;
the creation of better conditions for employment, unemployment prevention, the lengthening of working activities and the promotion of more active participation in the labour market;
the improvement of social integration by promoting the integration of people receiving social support into work and the fight against discrimination;
the promotion of partnership in implementing reform of the areas of employment and integration.
The expanded European Economic Recovery Plan, or the review of the Regulation on the European Regional Development Fund (ERDF) to be more precise, offers a number of opportunities for EU Member States, all the more so as the global economic crisis is leading to a slowdown in national economies. The new measure proposed in the report on the review of the ERDF Regulation, concerning investments in energy efficiency and in the use of renewable energy for housing for all Member States, is conducive to both creating new jobs and improving energy efficiency in housing. Meeting the objectives of the Community's energy and climate strategy is a very serious matter which should not take into account the economic crisis or other considerations. In this respect, the proposals from the ERDF review effectively combine the measures for combating the effects of the economic crisis (by creating new jobs, increasing investment, and so on) with measures for protecting the environment (through thermal insulation in residential buildings and investments in renewable energy). For these reasons, I believe that the Report on 'Investments in energy efficiency and renewable energy for housing' is an important step that the EU is taking and I am confident that Member States will be able to make the most of this opportunity.
The painful social consequences of the crisis are being increasingly felt in all Member States. Particularly where jobs are concerned, we are faced with a situation which is deteriorating fast in every Member State. The Secretary-General of the Organisation for Economic Co-operation and Development highlights the fact that the estimated unemployment rate in the EU and US could reach 10% this year. This is a worrying increase at a time when, in January, the average rate in the EU was 8%.
In Romania, although the official rate is below the European average, a 1% increase in the unemployment rate was recorded last year, reaching 5.3%. However, we are expecting this rate to grow faster as increasing numbers of companies will be forced to resort to redundancies and as our compatriots who are working abroad will be coming back home as a result of losing their jobs.
This is why, as the situation threatens to degenerate into a surge in social inequalities, which we are at risk of no longer being able to control, I want to emphasise the need to focus greater attention on the problems of the unemployed who are the most affected and vulnerable among us in the current crisis.
I welcome the Commission's proposal to amend the Regulation on the European Regional and Development Fund (ERDF) so that all Member States and regions in the European Union can invest in measures relating to energy efficiency and renewable energy for housing, with the help of the Structural Funds.
On the basis of the current regulation, the ERDF already supports intervention in the housing sector, which also covers energy efficiency, but only for the new Member States (EU-12) and in certain conditions.
It is important for Member States to be allowed to amend their priorities and reschedule their operational programmes in order to finance measures in this area, if they so wish.
Bearing in mind that a ceiling has been imposed of 4% of the total ERDF funds allocated to each Member State for the costs relating to improving energy efficiency and using renewable energy for existing housing, this ceiling must be raised to 15% so that the investments in this area have the biggest possible impact on the European Union's citizens.
I must conclude by congratulating the rapporteur, Mr Angelakas, for his contribution to this report.
Together we ended up in this crisis and together we must overcome it. This means that we must work together both in Europe and the rest of the world. However, we must finish our work here first, in the European Union, in the European Parliament to be more exact, where the interests of all European citizens are represented.
The proposals from the European Commission which we are examining today are aimed at giving a new impetus to Europe's economies, as well as helping them to get out of the recession. The amendments to the Structural Funds Regulation to take account of cohesion policy will enable us to provide a new impetus for investment and help restore confidence in the economies.
These amendments are particularly appropriate for countries where the rate of use of European resources is low. However, this will be possible to achieve only if the corresponding national administrations also apply the general standards of good governance and partnership. We must put an end to inefficient working methods and corrupt practices which are, unfortunately, still being used.
We must respond now, together. As the PPE-DE rapporteur, I call on you to support the European Commission's proposal to amend the Regulation on the European Regional Development Fund, the European Social Fund and the Cohesion Fund concerning certain provisions relating to financial management.
In relation to the debate on European funds I should like to draw attention to four proposals by the Commission aimed at accelerating use of financial resources and the Structural Funds by the beneficiaries.
1. Increasing support from the European Investment Bank (EIB) and the European Investment Fund (EIF) for projects cofinanced from the Structural Funds.
2. Simplifying procedures concerning eligibility of expenditure retroactively as far back as 1 August 2006, involving for instance inclusion of a beneficiary's contribution in-kind in eligible expenditure.
3. Increasing payments in instalments from the Structural Funds by 2%, thus allowing for the payment of additional instalments amounting to EUR 6.25 billion in 2009.
4. Accelerating expenditure on major projects amongst other measures by enabling beneficiaries to submit requests for payments prior to approval of projects by the European Commission.
All the aforementioned changes involve increasing the liquidity of beneficiaries. They deserve wholehearted support and should be implemented as soon as possible. The same applies to the simplifying provisions.
According to research, Romania has one of the highest consumptions of electricity in Central and Eastern Europe. Improving energy management could be a direct factor influencing economic growth, reducing pollution and saving resources, so that they are used in a more productive manner.
To achieve this situation in Romania, the population needs to be informed about the economic benefits which can be gained through energy efficiency management practices, providing, with this purpose in mind, consultancy to all those who are interested in accessing ERDF funds for the latest energy-saving methods.
This will help make life easier for domestic consumers, while at the same time reducing energy bills, boosting efficient energy use throughout the energy chain, as well as verifying compliance with current energy efficiency legislation. This is what will crucially determine the redirection of energy policy based on energy production towards an active energy policy based on saving energy, with the aim of saving resources through conserving energy.
I am pleased that we are finally taking concrete steps to reduce the bureaucracy involved in accessing European funds. However, it is a pity that it is only when there is a crisis that proposals are tabled for simpler and more flexible regulations governing European funds.
I would like to highlight one important aspect of these regulations: increasing the threshold for investments in energy efficiency in buildings. In countries which have gone through the experience of systematic urbanisation and forced industrialisation, the problem of energy efficiency in buildings is one which affects millions of citizens. Very little from these funds has been used so far, but I believe that only two years into the current financial programming period is too early for us to have a precise idea of the absorption rate. For this reason, raising this threshold was necessary, given the large number of beneficiaries and the opportunity to create jobs. However, this will remain a problem for Romania as long as, at the Commission's request, these actions are eligible only for those towns selected as growth poles. I hope that the Commission will also keep its pledge to renegotiate certain operational programme axes already approved so that the funds can be reallocated for those measures offering a greater potential for economic growth.
The proposal for a regulation which is the subject of this report is an example of the way in which European money can be 'made to work' to bring greater benefits to European citizens.
This is how significant results can be achieved, without increasing the allocated funds or without measures being taken which have implications for the Community budget, in other words, simply by improving the rules of the game.
I would like to highlight that for the country which I represent, Romania, these amendments will help double the Community funds which can be invested in renovating the heating systems in residential blocks.
These funds will supplement the highly ambitious programme launched by the Romanian Government for renovating the heating systems in residential blocks.
What does all this mean? Firstly, a reduction in wasted energy. Secondly, by implication, a reduction in energy imports. Lastly, again by implication, a reduction in the cost of residential heating to be paid by citizens.
I hope that this is only the beginning and that the European Union will encourage even more investments in energy efficiency.
I have supported this idea right from the very beginning of my mandate as an MEP. This is why I will vote tomorrow in favour of the Angelakas report and in favour of the proposal for the regulation initiated by the Commission.
The Angelakas report offers a welcome simplification of the eligibility conditions for investments in energy efficiency and renewable energy for housing. Extending the use of fixed rates and flat-rate sums will have a positive impact on the day-to-day management of the Structural Funds.
The amendment to Article 7 of the ERDF Regulation, which enables all EU Member States to invest in measures relating to energy efficiency and renewable energy for housing, with the help of the Structural Funds, is a welcome move not only in the context of the current economic crisis. Facilitating EU-27's access to the ERDF marks another step towards achieving the 20% target for Europe's energy coming from renewable sources by 2020.
Since joining the EU, renewable energy and energy efficiency have become mandatory targets in Romania as well. As a result, the legislation for renovating residential heating systems will be amended so that 50% of the funds required will be covered by the state, the owners will pay only 20% of the costs and the local authorities 30%. To give you some figures, by the end of 2008, heating systems in 1 900 flats had been renovated. For 2009, the Romanian Ministry of Regional Development and Housing will allocate EUR 130 million for renovating heating systems, with nurseries, schools and retirement homes among the beneficiaries.
I welcome the initiative from the European Commission to amend some of the financial conditions for the Structural and Cohesion Funds so that more cash can reach Member States more quickly. I believe that this effort by the European Commission must continue by also increasing the financial resources allocated to the JASPER, JEREMIE, JESSICA and JASMINE facilities, which are proving to be effective in speeding up new Member States' access to European funds.
The revision of the three regulations governing the Structural Funds will give the European Union's regions more flexibility in the management and programming of the budgets provided to them under European economic and social cohesion policy.
These provisions, without increasing the funding capacity offered to the regions, will allow them to redirect their priorities, in order to concentrate European contributions on projects that offer the greatest potential for growth and employment.
The regions can henceforth take advantage of European Regional and Development Fund (ERDF) cofinancing to invest in energy efficiency for all categories of housing, in order to develop programmes to provide homes with insulation or solar panels.
Faced with the slowdown in the European economy, I welcome the new possibility of speeding up the payment of regional aid funds, and of simplifying the rules on their use, with the aim of freeing up liquidity to allow the swift implementation of new projects in the real economy.
It is imperative that the États généraux de l'Outre-mer, which is responsible for exploring new indigenous development opportunities in the French overseas departments (DOM), encourages the local authorities in our outermost regions to seize these opportunities to maximise the impact of Community policies on their territories without delay.
in writing. - (HU) As a result of the economic crisis, several hundred thousand people in the European Union, and more than twenty thousand in Hungary, have lost their jobs. In every country in Europe, unemployment has grown by leaps and bounds. The economic crisis is increasingly turning into an employment crisis, and according to surveys, the danger of losing one's job is now the greatest worry among European citizens. The most effective tool of the European Union to combat unemployment is the European Social Fund, the rules of which we are now considerably simplifying in order to speed up payments.
The amendments being proposed by the European Commission reduce the bureaucracy involved in drawing on this source of funding and facilitate and speeding up of payments. The ceiling of EUR 50 000, the previously agreed flat-rate payments and strict ex-post verification reduce the chances of abuse to a minimum. With this measure, the European Commission has once again demonstrated that although it has limited financial resources, it is creative.